                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RICHARD E. NORTH, JR.,                       )      CASE NO. 4:17CR0043
                                             )               4:18CV1379
                                             )
               Defendant-Petitioner,         )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
UNITED STATES OF AMERICA,                    )      OPINION AND ORDER
                                             )
               Plaintiff-Respondent.         )

CHRISTOPHER A. BOYKO, J.:

       This matter is before the Court on Defendant’s Motion to Reduce or Amend the Sentence

Pursuant to 28 U.S.C. § 2255 (Doc. 41). For the following reasons, the Court DENIES

Defendant’s Motion.

                                  I. BACKGROUND FACTS

       On February 1, 2017, the Grand Jury indicted Defendant with four counts of Distribution

of Heroin and one count of Travel in Interstate Commerce to Facilitate the Distribution of

Heroin. On October 3, 2017, Defendant executed a written Plea Agreement and pleaded guilty

to the Indictment. On January 23, 2018, the Court sentenced Defendant to 78 months

imprisonment, followed by six years of Supervised Release. Defendant did not appeal his

Sentence.
       On June 12, 2018, Defendant submitted the instant Motion under 28 U.S.C. § 2255,

asking the Court to reduce his Sentence to a period between 37 to 46 months. The Government

responded on September 21, 2018 and requested the Court deny Defendant’s Motion without an

evidentiary hearing.

                                   II. LAW AND ANALYSIS

A.     Standard of Review

       Section 2255 of Title 28, United States Code, provides:

           A prisoner in custody under sentence of a court established by Act of
           Congress claiming the right to be released upon the ground that the
           sentence was imposed in violation of the Constitution or laws of the
           United States, or that the court was without jurisdiction to impose such
           sentence, or that the sentence was in excess of the maximum authorized by
           law, or is otherwise subject to collateral attack, may move the court which
           imposed the sentence to vacate, set aside or correct the sentence.

28 U.S.C. 2255(a).

       “In order to prevail upon a § 2255 motion, the movant must allege as a basis for relief:

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or

(3) an error of fact or law that was so fundamental as to render the entire proceeding invalid.’”

Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003) (quoting Weinberger v. United

States, 268 F.3d 346, 351 (6th Cir. 2001)).

       Defendant raises a hodgepodge of arguments as to why he is entitled to relief under §

2255. Defendant’s arguments are largely based on his counsels’ ineffective assistance. He

makes minor reference to the insufficiency of the Indictment and the overall voluntariness of his

plea. None of these arguments have merit.

B.     Government’s Untimely Response


                                                -2-
       On June 19, 2018, the Court Ordered the Government to respond to Defendant’s Motion

within thirty days. (Doc. 42). Upon the Government’s request, the Court extended the

Government’s response deadline by an additional forty-five days, until September 3, 2018. On

September 12, 2018, Defendant filed a Request to Deem his § 2255 Motion Granted. (Doc. 50).

On September 21, 2018, the Government responded to the § 2255 Motion and indicated a

clerical error caused the late response. (Doc. 51). On October 2, 2018, Defendant asked the

Court to Strike the Government’s untimely response. (Doc. 52).

       While the failure to comply with a Court Order is aggravating, the Court ultimately

agrees with the Government that its untimely Response did not prejudice Defendant. Orders to

strike are drastic remedies and are generally disfavored. See Operating Eng’rs Local 324 Health

Care Plan v. G & W Const. Co., 783 F.3d 1045, 1050 (6th Cir. 2015). Defendant’s only

argument to strike is based on the untimely nature of the Government’s Response. Defendant

does not cite to any prejudice. Nor does the Court find any prejudice due to Defendant’s

continued imprisonment. Defendant’s imprisonment is not effected by the Government’s

eighteen-day delay in responding to the Motion. Thus, the Court finds Defendant is not

prejudiced by the Government’s delay in filing its Response.

       Accordingly, the Court denies both Defendant’s Request to Deem Motion Granted (Doc.

50) and Defendant’s Motion to Strike the Government’s Response (Doc. 52).

C.     Ineffective Assistance of Counsel

       The bulk of Defendant’s ineffective assistance claim stems from the November 7, 2016

traffic stop in Tennessee. According to Defendant, this stop was unconstitutional. Despite this

clear conclusion, both of Defendant’s attorneys refused to investigate the stop and raise it as a


                                                -3-
defense. Defendant claims this constitutes incompetent performance. As a result, the

Government incorporated the 896.95 grams of heroin discovered during the traffic stop and

increased the amount of heroin he possessed for his sentence from 135.17 grams to over 1

kilogram. This increase in drug quantity adversely affected Defendant’s sentencing range.

Thus, Defendant contends counsels’ ineffectiveness prejudiced Defendant.

       To prevail on his claim of ineffective assistance of counsel, Defendant “must meet the

two-part test established in Strickland v. Washington, 466 U.S. 668 (1984), and subsequently

tailored to the guilty-plea context, see Lafler v. Cooper, 566 U.S. 156, 162-63 (2012).

Rodriguez-Penton v. United States, 905 F.3d 481, 486 (6th Cir. 2018). Under the performance

prong, Defendant must show “that counsel’s representation fell below an objective standard of

reasonableness.” Lafler, 566 U.S. at 163. Under the prejudice prong, and in the context of pleas,

Defendant “must show the outcome of the plea process would have been different with

competent advice.” Id. Where ineffective assistance leads to the acceptance of a guilty plea,

Defendant must show “that there is a reasonable probability that, but for counsel’s errors, [the

defendant] would not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59 (1985).

       i.      Inadequate Performance

       Defendant has not demonstrated that his counsels’ performance “fell below an objective

standard of reasonableness.” “There is a strong presumption that counsel’s performance falls

within the ‘wide range of professional assistance.’” Kimmelman v. Morrison 477 U.S. 365, 381

(1986) (quoting Strickland, 466 U.S. at 689). As such, “counsel’s competence...is presumed.”

Id. at 384. A defendant then must rebut this presumption by proving that counsel’s


                                                -4-
representation was unreasonable under prevailing professional norms and that the challenged

action was not sound trial strategy. Id. at 381. Courts judge a counsel’s performance at the time

of the alleged error under a deferential review. Id.; see also Logan v. United States, 910 F.3d

864, 872 (6th Cir. 2018) (“Hindsight ... is not the lens through which we grade attorney

performance”). “Counsel has a duty to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary.” Strickland, 466 U.S. at 691.

“Failure to file a suppression motion does not constitute per se ineffective assistance of counsel.”

Kimmelman, 477 U.S. at 384.

       Defendant has not carried his burden in demonstrating his counsel’s inadequate

performance.1 Defendant makes conclusory allegations that counsel did not adequately

investigate the circumstances of the traffic stop in Tennessee. He does not offer any additional

support for this claim. According to Defendant, simply because counsel did not make the legal

argument Defendant wanted, counsel performed deficiently. This is not the standard enunciated

in Strickland and its progeny. See Strickland, 466 U.S. at 688; United States v. Perry, 908 F.2d

56, 59 (6th Cir. 1990) (“Tactical choices...are properly left to the sound professional judgment of

counsel...”). Moreover, the Record indicates counsel actually investigated the Government’s

case. On August 1, 2017, counsel requested disclosure of information pursuant to Rule 16.

(Doc. 19). Pursuant to Strickland, the Court defers to counsel’s investigation into the Tennessee


       1
         The Court initially appointed Attorney Gentile to represent Defendant. On August 1,
2017, Attorney Gentile withdrew and the Court appointed Attorney Hastings. For purposes of its
analysis, the Court is only concerned with Attorney Hastings’s performance. Since the Court
finds Attorney Hastings adequately represented Defendant, it need not concern itself with the
alleged inadequacy of prior counsel. See Logan, 910 F.3d at 872 (defendant’s claim of
ineffective assistance of counsel dismissed where court found one counsel performed
competently and one counsel performed deficiently).

                                                -5-
traffic stop and his ultimate decision that pursuit of the matter was disadvantageous to

Defendant.

       Defendant also claims that the seizure of the evidence in Tennessee was illegal. He

makes conflicting arguments that 1) the Tennessee state court determined the search was illegal

but also 2) at the preliminary hearing the Tennessee state court determined the arrest warrant was

invalid. The Court understands Defendant’s second argument to mean that the Tennessee state

case was dismissed due to a state-procedural error. Sentencing courts may consider relevant

conduct, even relevant conduct uncovered in violation of the Fourth Amendment. See United

States v. Jenkins, 4 F.3d 1338, 1334 (6th Cir. 1993). Here, even if Tennessee troopers

discovered the heroin in violation of Defendant’s Fourth Amendment rights, it is still relevant for

sentencing purposes absent a showing that the evidence was uncovered to enhance Defendant’s

sentence. And Defendant has made no allegation that the evidence was illegally uncovered

specifically to increase his sentence. Id. at 1345.

       Accordingly, applying the proper deference to counsel’s actions, Defendant has not

demonstrated that counsel’s performance was objectively unreasonable in this instance.

       ii.     Resulting Prejudice

       Furthermore, Defendant has not demonstrated the necessary prejudice for the Court to

disregard the Plea Agreement and re-sentence Defendant. When a defendant alleges ineffective

assistance of counsel while leading up to his guilty plea, he must also show that, “but for

counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.”

Hill, 474 U.S. at 59. Defendant has not made this showing. Nowhere in his Motion does

Defendant argue that he would have insisted on going to trial on Count 5, the Count related to


                                                 -6-
the Tennessee traffic stop. Instead, he simply concludes that he should be entitled to the same

exact plea bargain, just without the weight of the drugs from Count 5. This does not constitute

the requisite prejudice showing. While Defendant is entitled to effective representation during

plea negotiations, he is not entitled to a plea agreement. Rodriguez-Penton, 905 F.3d at 489.

Defendant has not alleged that the Government even offered the relief Defendant now seeks.

The Court will not make that offer on the Government’s behalf.

       Similarly, “a defendant who accepts a plea bargain on counsel’s advice does not

necessarily suffer prejudice when his counsel fails to seek suppression of evidence, even if it

would be reversible error for the court to admit that evidence.” Premo v. Moore, 562 U.S. 115,

129 (2011). Rather, when “counsel’s failure to litigate a Fourth Amendment claim competently

is the principal allegation of ineffectiveness, the defendant must also prove that his Fourth

Amendment claim is meritorious.” Kimmelman, 477 U.S. at 375. Defendant has not made that

showing here. Instead, he simply concludes the traffic stop and subsequent search were illegal.

A defendant must make more than conclusory allegations and provide factual background to

support his allegations. See Jefferson v. United States, 730 F.3d 537, 547 (6th Cir. 2013)

(“Generally, courts have held that conclusory allegations alone, without supporting factual

averments, are insufficient to state a valid claim under § 2255"). Since Defendant has not done

so here, he cannot demonstrate prejudice.

       Defendant has failed to show that, even if counsel provided incompetent advice, he

would have proceeded to trial on Count 5. Further, Defendant has not proved his underlying

Fourth Amendment claim beyond mere conjecture. Accordingly, any perceived mistakes of

counsel did not result in any prejudice to Defendant.


                                                -7-
D.        Voluntary Plea

          Ultimately, Defendant entered into the Plea Agreement knowingly, intelligently and

voluntarily. A defendant has the ultimate authority to determine whether to plead guilty. Logan,

910 F.3d at 871 (citing Florida v. Nixon, 543 U.S. 175, 187 (2004)). In order to be a valid

waiver of rights, the defendant must enter into the plea agreement knowingly, intelligently and

voluntarily. Davila v. United States, 258 F.3d 448, 451 (6th Cir. 2001). “It is well settled that a

voluntary and intelligent plea of guilty made by an accused person, who has been advised by

competent counsel, may not be collaterally attacked.” Mabry v. Johnson, 467 U.S. 504, 508

(1984).

          As previously determined, counsel here provided Defendant competent representation.

He investigated the Government’s evidence and made a strategic decision regarding the

Tennessee stop. The Plea Agreement spelled out very clearly the factual basis of the plea and

case against Defendant. (See Doc. 28, ¶ 19(f) “Defendant drove a car from the Northern District

of Ohio to the State of Tennessee. While in Tennessee, a state trooper stopped Defendant for

speeding and smelled marijuana in the car. Troopers searched the car and found 896.95 grams of

heroin in the trunk”). Defendant initialed the page indicating he read its content. (Id.). To the

extent Defendant now claims he was unaware as to how the Government calculated the total

weight of the heroin, the Court finds this argument disingenuous.

          Moreover, Defendant stood before this Court and reiterated that he entered into the Plea

Agreement knowingly, intelligently and voluntarily. (Doc. 48, p. 24-25). He told the Court he

was satisfied with the representation of counsel. (Id. at p. 3). There is a strong presumption of

verity regarding solemn declarations in open court. Blackledge v. Allison, 431 U.S. 63, 74


                                                 -8-
(1977). Accordingly, the Court presumes Defendant was truthful during his Change of Plea

Hearing and entered into the plea knowingly, intelligently and voluntarily.

       Finally, Defendant was not coerced into accepting the Plea Agreement. Defendant stated

to the Court he was not coerced into changing his plea. (Doc. 48, p. 4-5). Further, his claim that

the Court “scared him” into entering the plea is baseless. Merely explaining the possibility of a

longer sentence than that offered does not constitute coercion. See United States v. Brown, 96

Fed. App’x 380, 382 (6th Cir. Apr. 29, 2004) (district court did not coerce defendant into

pleading guilty by explaining the possible sentence defendant faced). While the Court is

sympathetic that Defendant may have experienced stress and anxiety in determining whether to

accept the plea, he has not demonstrated that he experienced an atypical amount of coercion that

would undermine his plea. See also United States v. Gasaway, 437 Fed. App’x 428, 435 (6th

Cir. Aug. 31, 2011) (gathering cases finding that family pressure does not necessarily show

coercion, duress or involuntariness).

       Accordingly, the Court finds Defendant entered into the Plea Agreement knowingly,

intelligently and voluntarily.2 He cannot now attempt to invalidate the Agreement simply

because he is dissatisfied with the deal he struck.

E.     Motions for Evidentiary Hearing and to Expand the Record

       The Court also denies Defendant’s Motions for an Evidentiary Hearing and to Expand


       2
          This finding also precludes Defendant’s arguments pertaining to inadequacy of the
indictment in this case. The Sixth Circuit has determined that plea agreement waivers of § 2255
rights are generally enforceable. Davila, 258 F.3d at 1099. Here, Defendant expressly and
voluntarily waived his rights to a proceeding under 28 U.S.C. § 2255, with exception to limited
circumstances. (Doc. 28, ¶ 17). He acknowledged this waiver in open court. (Doc. 48, p. 13-
14). Challenging the adequacy of the Indictment does not fall within one of the exceptions. As
such, the Court finds Defendant waived his right to challenge the Indictment.

                                                 -9-
the Record. Rules 7 and 8 of the Rules Governing § 2255 Motions govern expanding the record

and evidentiary hearings. Rule 7 allows a judge to “direct the parties to expand the record” if the

habeas motion is not dismissed. 28 U.S.C. § 2255, Rule 7(a). Rule 8 allows a court to hold an

evidentiary hearing unless it appears from the face of the motion that the movant is not entitled

to relief. Smith v. United States, 348 F.3d 545, 550 (6th Cir. 2003).

       Here, the Court allowed the parties to brief the merits of Defendant’s Motion. (Doc. 42).

In that Order, the Court stated that the briefs “shall contain a summary of the facts; statements of

the applicable law; specific references to portions of the record by the page or exhibit number;

and citations to relevant case and statutory authorities upon which they rely.” Id. The Court did

not “direct the parties expand the record” under Rule 7.

       Despite this clear Order, Defendant attached numerous exhibits to a Memorandum

seeking an Evidentiary Hearing and a Motion to Expand the Record. The Court denies both

requests. At the outset, the Court never directed the parties to file additional materials.

Defendant did anyways. Moreover, the record and arguments of the parties made it clear to the

Court that Defendant’s Motion is without merit. As such, there was no need to consider

evidence outside of the record. Finally, even if the Court were to consider the additional

evidence, the new evidence still supports the Court’s conclusion. Indeed, the emails included in

these motions demonstrate that counsel thoroughly investigated the factual situation involving

the Tennessee stop. (See Doc. 53-5, PageID: 354-55).

       Accordingly, the Court denies Defendant’s request to expand the record and for an

evidentiary hearing.

                                      III. CONCLUSION


                                                -10-
       Plea negotiation is an art and it presents certain questions removed from immediate

judicial supervision. Premo, 562 U.S. at 125. As with trial advocacy, counsel is allowed room

to exercise his or her craft within the bounds of reasonable professional judgment. Counsel here

provided competent advice to Defendant on whether to enter the Plea Agreement. Defendant

then entered into the Plea Agreement knowingly, intelligently and voluntarily. Defendant cannot

now ask this Court to void the Agreement and enter a lower sentence. Accordingly, Defendant’s

Motion (Doc. 41) is DENIED. Furthermore, Defendant’s Request to Deem Motion Granted

(Doc. 50), Motion to Strike (Doc. 52) and Motions for Evidentiary Hearing and to Expand the

Record (Docs. 53 & 54) are DENIED.

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since the Court has determined Defendant’s ineffective assistance claim to be

without merit, Defendant has failed to make a substantial showing that he was denied any

constitutional right. The Court thus declines to issue a certificate of appealability. 28 U.S.C. §

2253(c)(2); 28 U.S.C. § 2255, Rule 11(a); FED. R. APP. P. 22(b).

       IT IS SO ORDERED.

                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge

Dated: April 24, 2019




                                                -11-
